Citation Nr: 9931009	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  96-44 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

Whether the May 1992 RO rating decision contained CUE (clear 
and unmistakable error) for assigning a total rating for 
compensation purposes based on individual unemployability, 
effective from January 28, 1987.

Entitlement to service connection for the cause of the 
veteran's death.

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 (West 1991).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1943 to February 
1946.  The appellant is the widow of the veteran.

This appeal came to the Board of Veterans' Appeals (Board) 
from an August 1995 RO rating decision that denied service 
connection for the cause of the veteran's death, including 
entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318.  In May 1998, the Board remanded the case to the RO 
for additional action.

In September 1998, the veteran's representative clarified the 
appellant's notice of disagreement submitted in April 1998 
with the determination in the August 1997 RO rating decision 
that there was no CUE in the May 1992 RO rating decision that 
assigned a total rating for compensation purposes based on 
individual unemployability, effective from January 28, 1987.  
A statement of the case on this matter was sent to the 
appellant in September 1998 and she submitted a substantive 
appeal in October 1998.



FINDINGS OF FACT


1.  On January 25, 1984, the veteran submitted a claim for an 
increased rating for undifferentiated type schizophrenia, 
then rated as 50 percent disabling; in it, he indicated that 
he was unable to work due to the severity of this condition 
and that he might lose his job.

2.  A January 1987 Board decision granted an increased 
evaluation of 70 percent for the veteran's schizophrenia; a 
June 1987 RO rating decision increased the evaluation for the 
undifferentiated type schizophrenia from 50 to 70 percent, 
effective from January 25, 1984.

3.  VA medical records, statements and testimony of the 
veteran, and letters from the veteran's former employer show 
that he was employed from January 25, 1984, until June 13, 
1986; on January 28, 1987, the veteran submitted an 
application for increased compensation based on 
unemployability.

4.  In May 1992, the Board granted the veteran's claim for a 
total rating for compensation purposes based on individual 
unemployability; a May 1992 RO rating decision assigned a 
total rating for the veteran's service-connected disabilities 
based on unemployability, effective from January 28, 1987, 
through February 28, 1989; and increased the schedular rating 
for the schizophrenia from 70 to 100 percent, effective from 
March 1, 1989.

5.  The evidence of record in May 1992 does not clearly and 
unmistakably show that the veteran's claim for an increased 
rating for schizophrenia received on January 25, 1984, 
constituted an informal claim for a total rating for 
compensation purposes based on unemployability; nor does the 
evidence of record in May 1992 clearly and unmistakably show 
that the veteran's service-connected disabilities prevented 
him from engaging in substantially gainful employment 
compatible with his education and work experience from 
January 25, 1984, to June 13, 1986.

6.  The evidence of record in May 1992 clearly and 
unmistakably shows that the veteran's service-connected 
disabilities prevented him from engaging in substantially 
gainful employment compatible with his education and work 
experience from June 13, 1986.

7.  The veteran died in July 1995; the cause of his death was 
aspiration pneumonia from biliary sepsis due to pancreatic 
cancer.

8.  At the time of his death, service connection was in 
effect for undifferentiated type schizophrenia, rated 
70 percent, effective from January 1984 and 100 percent from 
March 1989; synovitis of the left knee, rated zero percent, 
effective from April 1972; the combined schedular rating for 
the service-connected disabilities was 70 percent, effective 
from January 1984 and 100 percent from March 1989; and the 
veteran was entitled to a total rating for compensation 
purposes based on individual unemployability, effective from 
January 28, 1987 (June 13, 1986, as noted above).

9.  Pancreatic cancer was not present in service or for many 
years later, and it is not related to an incident of service 
or to a service-connected disability.

10.  The veteran's service-connected disabilities did not 
have a material influence in the production of his death.

11.  The veteran was not entitled to a total schedular or 
unemployability rating for compensation purposes for more 
than 10 years immediately prior to his death.


CONCLUSIONS OF LAW

1.  The May 1992 RO rating decision assigning a total rating 
for compensation purposes based on unemployability, effective 
from January 28, 1987, contained CUE for not assigning the 
earlier effective date of June 13, 1986, for this benefit; 
this rating decision was not based on CUE for failing to 
assign an effective date earlier than June 13, 1986, for the 
total rating for compensation purposes based on 
unemployability.

2.  Pancreatic cancer was not incurred in or aggravated by 
active service; nor may this disease be presumed to have been 
incurred in active service; nor was this disease proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (1998).

3.  The criteria for eligibility for DIC are not met.  
38 U.S.C.A. § 1318 (West 1991); 38 C.F.R. § 3.22 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from March 1943 to February 
1946.

Service medical records are negative for pancreatic cancer.

On January 25, 1984, the veteran submitted a claim for an 
increased rating for schizophrenia, undifferentiated type, 
then rated 50 percent disabling.  In this claim, he stated 
that his wife was also unable to work and that he wanted to 
provide her the protection available to spouses of veterans 
with a 100 percent rating.  The veteran stated that he relied 
on his brother for income, that his brother had sold his 
interest in the company, that the new owner had told him that 
they could not subsidized him and extend to him the same 
generosity, and that he was unable to seek out other 
employment.

Various evidence was received with the veteran's January 1984 
claim and with the appellant's claims for service connection 
for the cause of his death, entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318, and whether there was CUE 
in the May 1992 RO rating decision for the assignment of a 
total rating based on unemployability, effective from January 
28, 1987.  The more salient evidence with regard to these 
claims are discussed in the following paragraphs.

The veteran testified at a hearing in August 1985.  His 
testimony was to the effect that he worked for a company 
owned by his brother-in-law who had retired a few years ago 
and sold his interest in the company to a partner.  He stated 
that he was still working at this company but was having 
increasing difficulty functioning due to the severity of his 
service-connected psychiatric disability.

A statement from the veteran's employer dated in August 1985 
is to the effect that the veteran had been employed with the 
company since 1975.  It was noted that due to the veteran's 
apparent illness, his attendance at work had been very 
irregular.  It was noted that the veteran was paid on a 
managerial level and not by the clock.  It was noted that the 
veteran had been recommended for an appropriate 
rehabilitation program to provide him with a financial 
subsidy so that he could reduce his commitment to the 
company.  

In September 1985, the veteran underwent a VA psychiatric 
examination.  He reported that he was working and earning 
$1300. per month and losing 50 percent of his time from work 
due to severe tension.  The report of the examination notes 
that the veteran had been working primarily as a clerk on 
accounting, that he had been working for members of his 
family, that they had tolerated his absences from work, that 
the company had changed hands, and that he had been notified 
that he might lose his job.

A statement from the veteran's employer dated in February 
1986 is to the effect that the veteran had been unable to 
perform his work or maintain any dependable attendance 
schedule and that it had been necessary to assign his 
responsibilities to other employees.  It was noted that he 
had been kept on the payroll in order to provide him with 
some income and to provide medical insurance benefits for him 
and his wife.  It was noted that the company was carrying the 
veteran until his claim for a 100 percent disability was 
approved, but it was opined that he was no longer capable of 
performing or obtaining substantially gainful employment.

On January 28, 1987, the veteran submitted an application for 
increased compensation based on unemployability.  In it, he 
reported that he became too disabled to work on June 13, 
1986, that he had earned $25,000. in 1985, that he had 2 
years of college, that his occupation was doing office work, 
and that he was totally unemployable due to the severity of 
his service-connected psychiatric disability.

In January 1987, the Board granted an increased evaluation of 
70 percent for the veteran's schizophrenia.  A June 1987 RO 
rating decision increased the evaluation for schizophrenia, 
undifferentiated type, from 50 to 70 percent, effective from 
January 25, 1984.


A May 1992 Board decision granted the veteran's claim for a 
total rating for compensation purposes based on individual 
unemployability; and an increased total schedular rating for 
the schizophrenia, effective from March 1, 1989.  A May 1992 
RO rating decision determined that the veteran's claim for a 
total rating for compensation purposes based on individual 
unemployability had been received on January 28, 1987, and 
assigned a total rating based on unemployability, effective 
from January 28, 1987 (sic), through February 28, 1989; and 
increased the schedular rating for the schizophrenia from 70 
to 100 percent, effective from March 1, 1989.  This rating 
decision shows that the veteran's only other service-
connected disability, synovitis of the left knee, has been 
rated zero percent disabling since April 1972.

A death certificate shows that the veteran died in July 1995 
as an inpatient at the Allen Pavilion due to natural causes.  
A private medical report dated in August 1995 reveals that 
the veteran was hospitalized in May 1995 due to worsening 
Parkinson's disease, frequent falls, and paranoid ideation.  
Upon admission, he developed biliary sepsis and a diagnosis 
of pancreatic cancer was made.  It was noted that he had 2 
subsequent episodes of biliary sepsis, and that he died on 
July [redacted], 1995, due to aspiration pneumonia.

The post-service medical records, including VA and private 
medical reports of the veteran's treatment in the 1990's, do 
not show the presence of pancreatic cancer until 1995, and do 
not link this condition to an incident of service or to a 
service-connected disability.  Private medical reports of his 
treatment in 1995 show that he had pancreatic carcinoma with 
liver metastases of recent onset.

The appellant testified at a hearing in October 1996 to the 
effect that the veteran was not eating properly and would 
often leave the house in the middle of the night at the time 
of his terminal hospitalization.  Her testimony was to the 
effect that the veteran's service-connected schizophrenia 
aggravated the pancreatic carcinoma that caused his death 
and/or contributed to his death.


B.  Legal Analysis

The appellant's claims are well grounded, meaning they are 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claims and that no further 
assistance to the appellant is required to comply with VA's 
duty to assist her.  38 U.S.C.A. § 5107(a) (West 1991).

A review of the appellant's statements indicates that she is 
claiming there was CUE in the May 1992 RO rating decision in 
the assignment of a total rating for compensation purposes 
based on individual unemployability, effective from January 
28, 1987, in order to establish entitlement to this rating 
retroactively to January 25, 1984.  She maintains that the 
veteran's claim for an increased rating for his schizophrenia 
on January 25, 1984, constituted an informal claim for a 
total rating for compensation purposes based on individual 
unemployability and that she is entitled to DIC under the 
provisions of 38 U.S.C.A. § 1318.  She is entitled to the 
resolution of her claims without regard to any prior RO 
decisions on those issues during the veteran's lifetime 
except with regard to the claim for benefits under the 
provisions of 38 U.S.C.A. § 1318.  38 C.F.R. § 20.1106 
(38 C.F.R. § 19.196 prior to March 4, 1992).  Carpenter v. 
West, 12 Vet. App. 52 (1998).  

Previous determinations of the RO are final and binding, 
including decisions as to the degree of disability, and will 
be accepted as correct in the absence of CUE.  38 C.F.R. 
§ 3.105(a).  CUE is a very specific and rare kind of error; 
it is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  To 
find CUE, the correct facts, as they were known at the time, 
must not have been before the adjudicator (a simple 
disagreement as to how the facts were weighed or evaluated 
will not suffice) or the law in effect at the time was 
incorrectly applied; the error must be undebatable and of a 
sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and a 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication,  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993); Russell v. Principi, 3 Vet. App. 310, 
313-314 (1992).

The Court has held that the Board is required to determine 
whether a written communication evinces a belief by a 
claimant that he is entitled to a particular benefit.  
Servello v. Derwinski, 3 Vet. App. 196 (1992).  The Court has 
also held that although the veteran had not filed the 
specific form asking for individual unemployability, an 
informal claim was raised because he had continually stated 
he was unable to work due to his service-connected mental 
disorder.  Norris v. West, 12 Vet. App. 413 (1999).  In this 
case, the veteran stated in the January 25, 1984, claim for 
an increased rating for schizophrenia that his wife was also 
unable to work and that he wanted to provide her the 
protection available to spouses of veterans with a 
100 percent rating.  The veteran also stated that he relied 
on his brother for income, that his brother had sold his 
interest in the company, that the new owner had told him that 
they could not subsidize him and extend to him the same 
generosity, and that he was unable to seek out other 
employment.  These statements were made in a claim for an 
increased schedular rating for schizophrenia and do not 
necessarily evince a belief that he was entitled to a total 
rating for compensation purposes based on unemployability as 
the veteran's industrial impairment is a criterion in the 
determining of the schedular evaluation for the 
schizophrenia.  38 C.F.R. § 4.132, Code 9204, effective prior 
to February 3, 1988.  The Board must look at other documents 
submitted with regard to the January 25, 1984, claim to 
determine whether he had this belief.

Testimony from the veteran in August 1985 indicates that he 
was still working as does a statement from his employer dated 
in that month.  While the employer's statement indicates that 
the veteran's employment was irregular, it notes that he was 
still working at that time.  In September 1985, the veteran 
underwent a VA psychiatric examination and the report of that 
examination indicates that he was earning $1300. per month, 
but worried about losing his job.  The February 1986 
statement from the veteran's employer is to the effect that 
the veteran was being tolerated at work, but that he was not 
capable of maintaining or obtaining substantially gainful 
employment.  On January 28, 1987, an application for 
increased compensation based on individual unemployability 
was received from the veteran that shows he last worked on 
June 13, 1986, and that he earned $25,000. in 1985.  Based on 
a review of all these documents, the Board cannot conclude 
that the evidence clearly and unmistakably evinces a belief 
by the veteran that he was entitled to a total rating for 
compensation based on unemployability before January 28, 
1987, and that there was CUE in the May 1992 RO rating 
decision determining that the veteran's claim for a total 
rating for compensation purposes was received on this date.  

Assuming for the sake of argument, that the evidence did 
clearly and unmistakably show the veteran's belief that he 
was entitled to a total rating for compensation purposes 
based on individual unemployability on January 25, 1984, and 
constituted an informal claim for this benefit under 
38 C.F.R. § 3.155 (1998), the evidence of record in May 1992 
does not clearly and unmistakably show that he was 
unemployable due to his service-connected disabilities on 
that date.  While the appellant maintains that the veteran 
was only marginally employed from January 25, 1984, to June 
13, 1986, in a protected former family business, and this 
employment does not demonstrate his ability to obtain or 
maintain gainful employment as noted in 38 C.F.R. § 4.16(a) 
(1998), the evidence of record in May 1992 does not clearly 
and unmistakably support this allegation.  The evidence of 
record in 1985 indicates that the veteran was concerned about 
losing his job and it was not until 1986 that his employer 
indicated that he was being tolerated at work in order to 
provide support to him and his wife.  As noted above, a mere 
disagreement as to how the facts of record in May 1992 should 
have been weighed does not constitute CUE.

A longitudinal review of the evidence of record indicates 
that the veteran submitted a claim for a total rating for 
compensation purposes based on individual unemployability on 
January 28, 1987.  The effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability has 
occurred, if application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  If it is factually ascertainable that the 
disability increased within one year preceding the date of 
claim for the increased rating, the effective date of 
increased compensation will be the date the disability 
increased within that year.  38 C.F.R. § 3.400(o)(2).  In 
this case, the evidence of record in May 1992 indicates that 
the veteran was clearly and unmistakably unable to obtain or 
maintain substantially gainful employment compatible with his 
education and work experience since June 13, 1986, and the RO 
should have granted a total rating for compensation purposes 
based on individual unemployability from this date.  Hence, 
there was CUE in the May 1992 RO rating this decision to this 
extent, but not for failing to assign an effective date for a 
total rating for compensation purposes prior to June 13, 
1986.  Therefore, the appellant's claim is granted to the 
extent of assigning the earlier effective date of June 13, 
1986, for a total rating for compensation purposes based on 
individual unemployability because of CUE in the May 1992 RO 
rating decision, but it is denied to the extent of granting 
an effective earlier than June 13, 1986, for this benefit 
based on CUE in that rating decision.

With regard to the appellant's claim for service connection 
for the cause of the veteran's death, in order to establish 
service connection for a disability, the evidence must 
demonstrate the presence of it and that it resulted from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where a malignant tumor becomes manifest to a degree of 
10 percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1998).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) has held that when aggravation of a 
non-service-connected disability is proximately due to or the 
result of a service connected condition, such disability 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The evidence indicates that the veteran's death in July 1995 
was due to aspiration pneumonia due to biliary sepsis due to 
pancreatic cancer.  Service medical records are negative for 
the pancreatic cancer that caused the veteran's death, and 
the post-service medical records do not show the presence of 
this disease until 1995.  There are no medical records that 
link the veteran's pancreatic cancer to an incident of 
service or to a service-connected disability.  Hence, service 
connection is not warranted for this disorder.

While the appellant's testimony is to the effect that the 
veteran's pancreatic cancer was aggravated by his service-
connected psychiatric disability, this lay evidence is not 
sufficient to support a claim based on medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually share in producing 
death, but rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In this case, the evidence does not show that the veteran's 
service-connected disabilities caused or had a material 
influence in the production of the veteran's death.  The 
appellant testified to the effect that the veteran's service-
connected psychiatric disability contributed to the cause of 
his death, but this lay evidence is not sufficient to support 
a claim based on medical causation, as noted above.  The 
medical evidence shows that he died of pancreatic cancer of 
recent onset.  This disease by its very nature is 
overwhelming and eventual death could have been anticipated 
irrespective of his co-existing service-connected 
disabilities.

With regard to the claim for DIC pursuant to the provisions 
of 38 U.S.C.A. § 1318, benefits shall be paid to a deceased 
veteran's surviving spouse or children in the same manner as 
if the veteran's death is service connected when the 
following conditions are met:

(1) The veteran's death was not caused by 
his or her own willful misconduct; and 

(2) The veteran was in receipt of or 
entitled to receive (or but for the 
receipt of military retired pay was 
entitled to receive) compensation at the 
time of death for service-connected 
disability that either:

(i) Was continuously rated totally 
disabling by a schedular or 
unemployability rating for a period 
of 10 years or more immediately 
preceding death; or

(ii) Was continuously rated totally 
disabling by a schedular or 
unemployability rating from the date 
of the veteran's discharge or 
release from active duty for a 
period of not less than 5 years 
immediately preceding his death.  
38 U.S.C.A. § 1318(a),(b); 38 C.F.R. 
§ 3.22(a).

In this case, the evidence of record at the time of the 
veteran's death in July 1995 shows that he was entitled to a 
total schedular or unemployability rating for compensation 
purposes, effective from June 13, 1986, as noted above.  
Hence, he was not entitled to a total schedular or 
unemployability rating, hypothetically or otherwise, for at 
least 10 years immediately prior to his death, and the 
appellant is not eligible for DIC under the provisions of 
38 U.S.C.A. § 1318.

The preponderance of the evidence is against the appellant's 
claims for service connection for the cause of the veteran's 
death and DIC under the provisions of 38 U.S.C.A. § 1318, and 
these claims are denied.  Since the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not for application with regard to these claims.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

The May 1992 RO rating decision contained CUE for failing to 
assign a total rating for compensation purposes based on 
individual unemployability, effective from June 13, 1986, and 
the claim is granted to this extent; the May 1992 RO rating 
decision was not based on CUE for failing to assign a total 
rating for compensation purposes based on individual 
unemployability, effective from a date prior to June 13, 
1986, and the claim is denied to this extent.

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

